UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8077


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALVIN EDWIN BREWER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:01-cr-00027-FDW-1)


Submitted:    March 12, 2009                   Decided:    March 16, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alvin Edwin Brewer, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alvin Edwin Brewer appeals the district court’s order

granting relief on his motion for reduction of sentence filed

pursuant     to   18   U.S.C.       §     3582(c)(2)     (2006).     We     find    no

reversible    error     in    the       district   court’s   grant   of     Brewer’s

motion,    and    we   thus   affirm        for    the   reasons   stated    by    the

district court.        United States v. Brewer, No. 3:01-cr-00027-FDW-

1 (W.D.N.C. Aug. 11, 2008).                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                            2